                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

 SHARON LEE on behalf of herself
 individually, and on behalf of all others
 similarly situated,

                Plaintiff,
                                                   Case No.: 5:19-cv-00156
         v.

 ARGENT TRUST COMPANY, CHOATE
 CONSTRUCTION COMPANY ESOP                         PLAINTIFF’S MEMORANDUM IN
 COMMITTEE, CHOATE CONSTRUCTION                    SUPPORT OF PLAINTIFF’S MOTION
 COMPANY BOARD OF DIRECTORS,                       FOR RECONSIDERATION
 WILLIAM MILLARD CHOATE, DAVE
 PRIESTER, MEMBERS OF THE CHOATE
 CONSTRUCTION COMPANY ESOP
 COMMITTEE (John and Jane Does 1-10),
 MEMBERS OF THE CHOATE
 CONSTRUCTION COMPANY BOARD OF
 DIRECTORS (John and Jane Does 11-20),
 and SELLING SHAREHOLDERS (John and
 Jane Does 21-35)

                Defendants.


       Plaintiff respectfully moves the Court to alter its August 7, 2019 judgment, ECF No. 38,

dismissing Plaintiff’s Complaint, ECF No. 1 (“Compl.”), pursuant to Federal Rule of Civil

Procedure 12(b)(1) for lack of standing. Plaintiff submits that the opinion, ECF No 37, contains

manifest errors of fact and law warranting reconsideration, specifically: (1) the Court made

merits determinations to decide it did not have jurisdiction; (2) the Court’s analysis of whether

Plaintiff suffered financial loss was factually and legally erroneous; (3) the Court adopted a

flawed analogy; and (4) the Court’s analysis relies on the incorrect assumption that, if common

stock appreciates in value after it was purchased, that necessarily means the price paid for that




          Case 5:19-cv-00156-BO Document 40 Filed 09/04/19 Page 1 of 13
stock on a prior date was not inflated. For these reasons, Plaintiff requests that the judgment,

ECF No. 38, be vacated and that her action be reopened.

I.     SUMMARY OF THE OPINION

       In the opinion, ECF No. 37, the Court discussed the requirements for subject-matter

jurisdiction, citing Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83 (1998), and Kerns v.

United States, 585 F.3d 187 (4th Cir. 2009). Opinion (“Op.”) at 4. The Court noted that it must

“ ‘accept as true all well-pleaded allegations and should view the complaint in a light most

favorable to the plaintiff[,]’ ” quoting Myland Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir.

1993). Op. at 4. Then, citing Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016) and Lujan v. Defs.

Of Wildlife, 504 U.S. 555 (1992), the Court held that Plaintiff did not have standing to pursue

this action because she had not suffered a concrete and particularized injury. Op. at 5.

       The Court acknowledged that the Complaint alleged the 2016 purchase of Choate

Construction Company (“Choate” or “Company”) by the Employee Stock Ownership Plan

(“ESOP”) for $198 million, during which the ESOP acquired $198 million in debt to fund the

purchase (hereinafter, the “ESOP Transaction”), caused Plaintiff and the ESOP to overpay for

the Company stock. Op. at 2-3. The Court further acknowledged that Plaintiff alleged that the

stock was overpriced because of warrants issued to the selling shareholders in connection with

the ESOP Transaction, and that the value of the stock dropped significantly from $24.75 per

share (at the time of purchase) to $8.10 per share two weeks later. Op. at 2-3.

       But the Court concluded that it was “better to conceive of this transaction . . . as being

comparable to the purchase of a mortgage-financed house.” Op. at 6. The Court then posited an

example of a homebuyer purchasing a house for $198,000 with a $198,000 mortgage, resulting

in $0 in equity in the house. Id. The Court stated that if the house was actually worth $262,800

instead of $198,000, then after the transaction the buyer would be left with $64,800 in equity.


                                      2
          Case 5:19-cv-00156-BO Document 40 Filed 09/04/19 Page 2 of 13
Op. at 6-7. The Court presumed that this is what happened with the ESOP Transaction—that if

the purchase was for fair market value, the value of the ESOP shares would be $0. Op. at 7.

Because the valuation after the purchase was $64.8 million, not zero, the Court surmised that the

value of the company was actually $262,800, and the ESOP bought the Company at a discount

(or that the Company’s shares appreciated over the two weeks). Id. According to this reasoning,

the Court held that Plaintiff had not suffered any injury because the 2016 transaction benefitted

her, and thus she lacked standing to pursue this action. Id.

II.    LEGAL STANDARD

       After entry of a judgment, a party may move the court to alter or amend the judgment

under Federal Rule of Civil Procedure 59(e) within 28 days after entry of the judgment. Fed. R.

Civ. P. 59(e). Here, the judgment was entered on August 7, 2019. ECF No. 38. Federal Rule of

Civil Procedure 60(b) provides that relief from a final judgment or order is warranted in the

event of “mistake, inadvertence, surprise, or excusable neglect[.]” Fed. R. Civ. P. 60(b)(1). “The

purpose of a motion for reconsideration is to correct ‘manifest errors of law or fact….’ ”

DIRECTV, INC. v. Hart, 366 F. Supp. 2d 315, 317 (E.D.N.C. 2004) (quoting Harsco Corp. v.

Ziotnicki, 779 F.2d 906, 909 (3rd Cir. 1985)); see also SMD Software, Inc. v. Emove, Inc., No.

5:08-cv-403-FL, 2014 WL 1807809, at *1 (E.D.N.C. May 7, 2014).

III.   ARGUMENT

       A.      The Court Incorrectly Dismissed on Jurisdictional Grounds When Its Analysis
               Addressed the Merits of Plaintiff’s ERISA Claims.

       The Court erred in applying the standard set out by the Supreme Court in Steel Co. for

determining whether a court has subject-matter jurisdiction to adjudicate a case by concluding

that the Plaintiff had not suffered an injury based on its merits determination that the ESOP had

not overpaid for the Company’s stock.



                                     3
         Case 5:19-cv-00156-BO Document 40 Filed 09/04/19 Page 3 of 13
       A court’s subject-matter jurisdiction is unaffected by whether the cause of action is valid,

i.e., whether Plaintiff can win on the merits. Steel Co., 523 U.S. at 89. In fact, such a

construction of the subject-matter jurisdiction requirements would “turn every statutory question

… into a question of jurisdiction.” Id. at 92. Rather, “[s]ubject-matter jurisdiction exists if the

right to recover will be sustained under one reading of the … laws and defeated under another,

unless the claim clearly appears to be immaterial, wholly insubstantial and frivolous, or

otherwise so devoid of merit as not to involve a federal controversy[.]” Id. at 83 (internal

citations omitted). And as the Supreme Court has stated, “when considering whether a plaintiff

has Article III standing, a federal court must assume arguendo the merits of his or her legal

claim.” Parker v. District of Columbia, 478 F.3d 370, 377 (D.C. Cir. 2007) (citing Warth v.

Seldin, 422 U.S. 490, 501-02 (1975)). The Fourth Circuit has also held that when evaluating

standing, “ ‘the court must be careful not to decide the questions on the merits for or against the

plaintiff, and must therefore assume that on the merits the plaintiffs would be successful in their

claims.’ ” Cooksey v. Futrell, 721 F.3d 226, 239 (4th Cir. 2013) (quoting City of Waukesha v.

EPA, 320 F.3d 228, 235 (D.C. Cir. 2003)).

       But the Court’s analysis went against Steel Co. because the Court improperly determined

merits issues in holding that Plaintiff had not suffered an injury instead of assuming that

Plaintiff’s claim that the stock was overpriced could succeed. In fact, the Court actually assumed

that the Company was undervalued, not overvalued, and used that presumed value to address

whether she had standing. See Op. at 7 (“the Choate ESOP actually bought the 8 million Choate

shares in December 2016 at a discount”). This goes to the merits of the case because Plaintiff

contends the opposite: that the valuation was improper and inflated. Compl. ¶¶ 6, 52-53, 55-56.

Under Steel Co., for the purposes of standing, the Court was required to assume that Plaintiff




                                      4
          Case 5:19-cv-00156-BO Document 40 Filed 09/04/19 Page 4 of 13
would be able to prove that the valuation was inflated. 523 U.S. at 89; Warth, 422 U.S. at 501-

02.

       While Steel Co. acknowledges that some claims might be so insubstantial or frivolous to

warrant dismissal, Plaintiff’s claims are neither. In the Complaint, Plaintiff alleges that the

fiduciaries engaged in a transaction prohibited by ERISA and that the transaction is not exempt

because, among other things, the stock was overpriced. Compl. ¶¶ 6, 52-53, 55-56. Her claims,

almost identical to the claims in Brundle v. Wilmington Tr., N.A., 919 F.3d 763, 782 (4th Cir.

2019), where the Fourth Circuit affirmed a judgment in favor of an ESOP participant claiming

that he overpaid for company stock based on very similar facts. As such, Plaintiffs’ claims are

not “ ‘immaterial and made solely for the purpose of obtaining jurisdiction,’ ” Steel Co., 523

U.S. at 89 (quoting Bell v. Hood, 327 U.S. 678, 682 (1946)). Instead, it is the type of claim

Congress envisioned when it gave participants an express right to sue to challenge a prohibited

transaction under 29 U.S.C. §§ 1106 and 1132, and thus the claim is not “insubstantial [or]

frivolous.” Steel Co., 523 U.S. at 83.

       The Court erred in applying the legal standard set out in Steel Co. for assessing standing

when it made factual determinations on the merits and thus should vacate the judgment

dismissing Plaintiff’s Complaint. ECF No. 38.

       B.      The Court’s Analysis of Monetary Harm is Factually and Legally Erroneous

       Even if it were appropriate for the Court to determine the merits of the case in deciding

whether it had jurisdiction, the Court made factual and legal errors when determining whether

Plaintiff suffered monetary loss. The Court (1) failed to credit Plaintiff’s allegations as to why

the $198 million valuation was improper; (2) failed to put the burden on Defendants of showing

that the ESOP paid no more than fair market value for the Company; (3) assumed that if the

stock appreciated after the ESOP purchased it, then Plaintiff ultimately benefitted from purchase


                                      5
          Case 5:19-cv-00156-BO Document 40 Filed 09/04/19 Page 5 of 13
and thus suffered no injury; and (4) incorrectly credited Defendants’ inherently fact-bound

arguments about the valuation of the Company without discovery and expert testimony. These

legal and factual errors warrant reconsideration of the Court’s judgment.

       First, the Court failed to credit Plaintiff’s allegations that the Company was improperly

valued. On a motion to dismiss for lack of standing, the Court must assume that Plaintiff’s

factual allegations which indicated that the ESOP overpaid when it purchased the Company

stock for $24.75 per share. See Steel Co., 523 U.S. at 83; Cooksey, 721 F.3d at 234. But in its

opinion, the Court assumed that the purchase price, $24.75 per share or $198 million in total, was

proper. Op. at 7. Plaintiff, however, alleged that the $198 million valuation was incorrect

because, among other things, it did not account for the negative effects of the warrants, which

diluted the ESOP’s interest in the Company to 60% and allowed the Selling Shareholders to

retain elements of control over the Company. Compl. ¶¶ 6, 56. Nowhere does the Court

consider Plaintiff’s allegation that the warrants would have negatively affected the valuation.

Plaintiff also alleged that less than a month after the sale of the Company to the ESOP, the stock

dropped to one-third of the price from $24.75 per share to $8.10 per share. Compl. ¶¶ 52, 53.

Instead of crediting Plaintiff’s allegation that this drop in stock value reflected an improper

valuation, the Court assumed that the $198 million price was correct or even discounted in order

to accept the “homebuyer analogy” proposed by Defendants. Op. at 7. The Court also ignored

other allegations in the Complaint suggesting that the valuation of the Company was incorrect

including that the independent appraiser, Stout Risius Ross, had been previously found to issue a

deficient valuation by the Fourth Circuit, and that the Department of Labor maintains an open

investigation of the sale of the Company to the ESOP. Compl. ¶ 57; Plaintiff’s Opposition to

Motions to Dismiss, ECF No. 36 (“MTD Opp.”) at 27. Ignoring Plaintiff’s allegations




                                      6
          Case 5:19-cv-00156-BO Document 40 Filed 09/04/19 Page 6 of 13
concerning the improperly valued Company and instead crediting Defendants’ suggestion that

the ESOP underpaid for the Company is a mistake of fact and law that merits reconsideration of

the opinion and amendment of the judgment.

       Second, the Court incorrectly placed the burden on Plaintiff of establishing that the

transaction met the conditions of 29 U.S.C. § 1108(e), including that purchase of Choate stock

by the ESOP was for no more than “adequate consideration.” Op. 5-7. Plaintiff claims that the

2016 sale of the Company to the ESOP was a prohibited transaction under § 1106 because it

involved a purchase by the ESOP of stock from parties in interest. Compl. ¶¶ 74-84; 85-92; 93-

107; 108-115; 29 U.S.C. § 1106(a)(1)(A) and (D). It is well-established that the transaction is

prohibited under § 1106(a)(1)(A) and (D), unless the party claiming an exemption to the

prohibited transaction rules (here Defendants) meet their burden of showing that the ESOP paid

no more than adequate consideration for the stock. 29 U.S.C. § 1108(e). Allen v. GreatBanc Tr.

Co., 835 F.3d 670, 676 (7th Cir. 2016) (“[§ 1108] exemptions are affirmative defenses”); Elmore

v. Cone Mills Corp., 23 F.3d 855, 864 (4th Cir. 1994) (noting that an exemption to the prohibited

transaction provision under § 1108(e) was an affirmative defense). As an affirmative defense,

Defendants “bear[] the burden of proving the transaction was for adequate consideration in

compliance with [§ 1108(e)].” Elmore, 23 F.3d at 864; Henry v. Champlain Enters., Inc., 445

F.3d 610, 619 (2d Cir. 2006); Eyler v. Comm’r of Internal Revenue, 88 F.3d 445, 455 (7th

Cir.1996). “ ‘This burden is a heavy one.’ ” Brundle, 919 F.3d at 770 (quoting Howard v. Shay,

100 F.3d 1484, 1488 (9th Cir. 1996)). It requires the Defendants to show that the stock was

worth what the ESOP paid for it and that they determined the price in good faith. Id. Here, the

Court failed to place the burden on Defendants to demonstrate that the sale of the Company was

for adequate consideration and that the price was determined in good faith, and instead required




                                     7
         Case 5:19-cv-00156-BO Document 40 Filed 09/04/19 Page 7 of 13
Plaintiff to establish that the Company was sold for more than fair market value, thus

constituting another manifest error of law. Allen, 835 F.3d at 673 (reversing district court’s

dismissal of ERISA claims based on allegations that the stock purchased by the ESOP

significantly dropped in value shortly after the transaction).

       Third, the Court incorrectly credited Defendants’ argument that the Plaintiff suffered no

financial injury because the price of the stock later appreciated. This is not only inconsistent with

the Complaint, which alleges that the price dropped, but it is inconsistent with Brundle, where

the Fourth Circuit held that even if the ESOP stock appreciates after the transaction, it does not

eliminate the original injury or loss to the ESOP participants caused by the overpayment.

Brundle, 919 F.3d at 782 (after an overinflated ESOP transaction, “[a]ny subsequent gains

involving the stock, which the ESOP would have obtained regardless of the overpayment, have

no bearing on that loss”). The Court not only incorrectly assumed that Plaintiff benefitted overall

from the transaction, but it ignored Plaintiff’s original injury caused by the overpayment and,

accordingly, erred.1

       Finally, the Court’s conclusions about factual issues were premature. Even where the

Secretary of Labor (who has investigative authority, including subpoena power) is a plaintiff,

courts have held that complex issues of stock valuation, which often include expert testimony,



1
  The Court also failed to consider that Plaintiff could have standing to pursue her claims even
without monetary loss. The Supreme Court is slated to hear a case regarding whether a Plaintiff
can have Article III standing to bring a case where she has suffered a breach of fiduciary duty
with no monetary loss, i.e. does the ERISA violation alone satisfy the injury requirement. Thole
v. U.S. Bank, N.A., 139 S. Ct. 2771 (2019). Moreover, the Fourth Circuit has held that a plaintiff
may seek an equitable remedy under ERISA without a showing of loss. Pender v. Bank of Am.
Corp., 788 F.3d 354, 364-65 (4th Cir. 2015) (plaintiffs had statutory standing to bring claim
where accounting for profits was the equitable remedy sought). Accordingly, the Court further
erred by failing to consider that Plaintiff had standing regardless of whether she suffered
monetary injury.


                                      8
          Case 5:19-cv-00156-BO Document 40 Filed 09/04/19 Page 8 of 13
are not suitable for resolution at the motion to dismiss stage. See Acosta v. Reliance Tr. Co.,

2019 WL 121185 (D. Minn. Jan 7, 2019) (citing cases). Here, the Plaintiff did not have access to

the valuation used in the transaction and is entitled to discovery and to seek out admissible expert

analysis. See Allen, 835 F.3d at 680 (holding that argument that “the post-transaction decline in

stock value is precisely what economists predict should happen after an ESOP transaction” was

not suitable for resolution on a motion to dismiss).

       The Court’s analysis of whether Plaintiff suffered financial harm included multiple errors

of law and fact, and thus the Court should vacate its order of dismissal.

       C.      The Court’s Analogy to a Home Mortgage is Without Support

       The Court adopted Defendants’ argument that, if an individual bought a home for

$198,000 and acquired a mortgage of $198,000 to complete the purchase, the corresponding

equity value in the house would be $0. Defendants speculated that the ESOP Transaction was

similar to a purchase of a home with a mortgage, and because the equity was valued at $64.8

million after the purchase of the Company, the proper value of the Company must have been

$262.8 million, meaning that the ESOP purchased the Company at a discount. The Court

adopted this analogy and assumed that because the ESOP bought the Company at a discount,

Plaintiff was not harmed.

       But this analogy is flawed because the purchase of a house, which is a static piece of real

estate, is not at all like the purchase of the common equity of a private company through a highly

leveraged ESOP transaction. The risks and complications involved are entirely different. A

house is not an ongoing enterprise. That a mortgage on a house may not negatively affect the

value of the house is irrelevant here because a homebuyer does not purchase the equity in the

home, it purchases the home itself. Here, unlike the homebuyer, the ESOP purchased the equity

in the Company (i.e., common stock), and the value of that common stock is affected by


                                      9
          Case 5:19-cv-00156-BO Document 40 Filed 09/04/19 Page 9 of 13
Company’s debt load because equity interests are subordinate to the debt interests in the

Company’s assets. Under ERISA, the effect of the debt must be considered in determining the

company’s value. See Eyler, 88 F.3d at 453 (holding that the valuation report that failed to

account for the effects of the ESOP transaction debt did not establish fair market value of

company stock). Here, where the valuation of the Company was improperly inflated to $198

million and the Company was saddled with imprudently high levels of debt, Plaintiff and all

ESOP participants overpaid for the stock and suffered injury-in-fact. For this reason, the analogy

of the purchase of a home to the creation of the ESOP is severely flawed. As Plaintiff pointed out

in her opposition to the motions to dismiss, no other court has ever credited this comparison of a

highly leveraged ESOP transaction to a purchase of a house. MTD Opp. (ECF No. 36) at 16.

       Finally, the homebuyer analogy presents circular reasoning that assumes that the stock

was actually worth what the ESOP paid. Op. at 6-7. Under this theory, every ESOP transaction

that was 100% leveraged would not harm participants, independent of whether the underlying

valuation of the company itself was inflated and erroneous. In reality, whether the approach and

the assumptions used in Company’s valuation are reasonable and whether they were properly

investigated by the Trustee is a critical part of the inquiry to determine whether the conditions of

29 U.S.C. § 1108(e) are met. Brundle, 919 F.3d at 773-74 (trustee’s reliance on valuation with

errors demonstrated noncompliance with § 1108(e)). And ironically enough, another error in the

analogy is that it requires the assumption that the proper value of the Company at the time of

purchase is $262.8 million. Op. at 7. This would mean that Stout Risius Ross’s valuation of

$198 million was inaccurate and should have triggered the fiduciaries’ duties to investigate the

ESOP Transaction. For the reasons set forth above, the Court should vacate its order.




                                     10
         Case 5:19-cv-00156-BO Document 40 Filed 09/04/19 Page 10 of 13
       D.      The Court Erred by Treating Later Appreciation of the Stock as Lack of Financial
               Injury Sufficient for Standing

       Lastly, the Court appears to base its dismissal of the Complaint on its theory that Plaintiff

benefitted overall from the transaction, stating that “Choate’s December 2016 transaction did not

injure [Plaintiff]; it benefited her.” Op. at 7. But this theory is based on the incorrect reasoning

that, if the Choate stock appreciated after the sale Plaintiff could not have overpaid for the stock,

has been rejected by courts, including the Fourth Circuit. Brundle, 919 F.3d at 782-83 (rejecting

Defendant’s argument that ESOP participant suffered no damages because the ESOP was able to

sell company stock to subsequent buyer less than two months after the transaction for a higher

price that the ESOP paid).

       As the Fourth Circuit pointed out in Brundle, an employer’s contribution to an ESOP

constitutes “a valuable form of deferred compensation, rather than a gift to employees.” 919 F.3d

at 769 n.1; see also Chao v. Hall Holding Co., 285 F.3d 415, 443-44 (6th Cir. 2002) (“Benefits

such as an ESOP ‘are not a gratuity, but a form of deferred wages.’ ” (citations omitted)

(quoting Reich v. Valley Nat’l Bank of Ariz., 837 F. Supp. 1259, 1286-87 (S.D.N.Y. 1993))).

Because an ESOP contribution qualifies as employee compensation, “an employer can deduct

the total value of its ESOP contribution from its income tax liability as an ordinary business

expense.” Brundle, 919 F.3d at 769. Thus, “while an employer is under no obligation to

establish an ESOP, once it does so ERISA’s standards apply. An employer cannot condition

Plan contributions on a violation of ERISA[.]” Reich, 837 F. Supp. at 1287-88.

       As a result, the Court erred by considering whether Plaintiff benefitted as a whole when

determining whether Plaintiff had standing to pursue her claim for a prohibited transaction under

ERISA.




                                     11
         Case 5:19-cv-00156-BO Document 40 Filed 09/04/19 Page 11 of 13
IV.    CONCLUSION

       Due to the factual and legal errors in the Court’s opinion, ECF No. 37, Plaintiff

respectfully requests that the Court vacate its Order and Judgment, ECF No. 38, and consider

anew Defendants’ motions to dismiss.



Dated: September 4, 2019                     Respectfully submitted,

                                             _/s/ Martha Geer______________________
                                             Martha Geer
                                             N.C. Bar No. 13971
                                             COHEN MILSTEIN SELLERS & TOLL PLLC
                                             150 Fayetteville Street, Suite 980
                                             Raleigh, NC 27601
                                             Telephone: (919) 890-0560
                                             Facsimile: (919) 890-0567
                                             mgeer@cohenmilstein.com

                                             Michelle C. Yau
                                             Karen L. Handorf
                                             Jamie L. Bowers
                                             COHEN MILSTEIN SELLERS & TOLL PLLC
                                             1100 New York Avenue, N.W.
                                             West Tower, Suite 500
                                             Washington, DC 20005-3934
                                             Telephone: (202) 408-4600
                                             Facsimile: (202) 408-4699
                                             myau@cohenmilstein.com
                                             khandorf@cohenmilstein.com
                                             jbowers@cohenmilstein.com

                                             Attorneys for Plaintiff




                                    12
        Case 5:19-cv-00156-BO Document 40 Filed 09/04/19 Page 12 of 13
                                    CERTIFICATE OF SERVICE

       I hereby certify that on September 4, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing to all

counsel and parties of record.

                                                            /s/ Martha Geer
                                                            Martha Geer




         Case 5:19-cv-00156-BO Document 40 Filed 09/04/19 Page 13 of 13
